UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2013 Date of reporting period:	April 30, 2013 Item 1. Schedule of Investments: Putnam Short Term Investment Fund The fund's portfolio 4/30/13 (Unaudited) REPURCHASE AGREEMENTS (63.7%) (a) Principal amount Value Interest in $345,966,000 joint tri-party repurchase agreement dated 4/30/13 with Citigroup Global Markets, Inc./Salomon Brothers, Inc. due 5/1/13 - maturity value of $143,543,718 for an effective yield of 0.18% (collateralized by various mortgage backed securities with coupon rates ranging from 2.294% to 4.50% and due dates ranging from 1/1/23 to 5/1/43, valued at $352,885,320) $143,543,000 $143,543,000 Interest in $77,750,000 joint tri-party repurchase agreement dated 4/30/13 with Credit Suisse Securities (USA), LLC due 5/1/13 - maturity value of $32,750,227 for an effective yield of 0.25% (collateralized by various corporate bonds and notes with coupon rates ranging from 0.85% to 6.50% and due dates ranging from 1/20/15 to 3/18/43, valued at $81,638,473) 32,750,000 32,750,000 Interest in $374,000,000 joint tri-party repurchase agreement dated 4/30/13 with Deutsche Bank Securities, Inc. due 5/1/13 - maturity value of $171,577,763 for an effective yield of 0.16% (collateralized by various mortgage backed securities with coupon rates ranging from 3.00% to 5.80% and due dates ranging from 7/15/37 to 4/20/43, valued at $381,480,001) 171,577,000 171,577,000 Interest in $200,000,000 joint tri-party repurchase agreement dated 4/30/13 with Goldman Sach & Co. due 5/1/13 - maturity value of $106,470,473 for an effective yield of 0.16% (collateralized by various mortgage backed securities with coupon rates ranging from 2.624% to 4.00% and due dates ranging from 1/1/41 to 4/1/43, valued at $204,000,001) 106,470,000 106,470,000 Interest in $184,000,000 joint tri-party repurchase agreement dated 4/30/13 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 5/1/13 - maturity value of $90,500,352 for an effective yield of 0.14% (collateralized by a U.S. Treasury Note with a coupon rate of 0.625% and a due date of 9/30/17, valued at $187,680,043) 90,500,000 90,500,000 Interest in $446,000,000 joint tri-party repurchase agreement dated 4/30/13 with RBC Capital Markets, LLC due 5/1/13 - maturity value of $158,305,704 for an effective yield of 0.16% (collateralized by various mortgage backed securities with coupon rates ranging from 3.00% to 5.50% and due dates ranging from 3/1/40 to 4/1/43, valued at $454,922,022) 158,305,000 158,305,000 Interest in $313,000,000 joint tri-party term repurchase agreement dated 4/24/13 with Barclays Capital, Inc. due 5/1/13 - maturity value of $187,502,917 for an effective yield of 0.08% (collateralized by various mortgage backed securities with coupon rates ranging from zero % to 7.50% and due dates ranging from 7/1/19 to 4/1/43, valued at $319,260,001) 187,500,000 187,500,000 Interest in $313,000,000 joint tri-party term repurchase agreement dated 4/24/13 with Citigroup Global Markets, Inc./Salomon Brothers, Inc. due 5/1/13 - maturity value of $187,502,917 for an effective yield of 0.08% (collateralized by various mortgage backed securities and a U.S. Treasury Note with coupon rates ranging from 2.125% to 5.50% and due dates ranging from 5/31/15 to 1/15/52, valued at $319,260,032) 187,500,000 187,500,000 Interest in $50,000,000 joint tri-party term repurchase agreement dated 4/30/13 with Deutsche Bank Securities, Inc. due 5/7/13 - maturity value of $30,500,712 for an effective yield of 0.12% (collateralized by various mortgage backed securities with coupon rates ranging from 4.50% to 5.50% and due dates ranging from 9/1/40 to 9/1/41, valued at $51,000,000) 30,500,000 30,500,000 Interest in $42,000,000 joint tri-party term repurchase agreement dated 4/22/13 with JPMorgan Securities, Inc. due 5/22/13 - maturity value of $25,005,833 for an effective yield of 0.28% (collateralized by various corporate bonds and notes and an asset backed security with coupon rates ranging from zero % to 10.375% and due dates ranging from 10/1/13 to 10/13/59, valued at $44,101,083) 25,000,000 25,000,000 Interest in $63,000,000 joint tri-party term repurchase agreement dated 4/25/13 with JPMorgan Securities, Inc. due 5/2/13 - maturity value of $37,750,661 for an effective yield of 0.09% (collateralized by various mortgage backed securities with coupon rates ranging from 2.50% to 6.00% and due dates ranging from 4/1/23 to 4/1/43, valued at $64,264,686) 37,750,000 37,750,000 Interest in $47,845,000 joint tri-party term repurchase agreement dated 3/7/13 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 6/5/13 - maturity value of $22,255,566 for an effective yield of 0.19% (collateralized by a mortgage backed security with a coupon rate of 0.40% and a due date of 7/30/15, valued at $48,802,215) 22,245,000 22,245,000 Interest in $109,200,000 joint tri-party term repurchase agreement dated 4/30/13 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 5/7/13 - maturity value of $46,401,263 for an effective yield of 0.14% (collateralized by various mortgage backed securities with coupon rates ranging from 2.487% to 4.288% and due dates ranging from 10/1/20 to 5/1/42, valued at $111,384,000) 46,400,000 46,400,000 Interest in $52,225,000 joint tri-party term repurchase agreement dated 4/18/13 with RBC Capital Markets, LLC due 7/18/13 - maturity value of $36,014,400 for an effective yield of 0.16% (collateralized by a mortgage backed security with a coupon rate of 2.50% and a due date of 4/1/28, valued at $53,272,341) 36,000,000 36,000,000 Interest in $81,750,000 joint tri-party term repurchase agreement dated 4/9/13 with RBC Capital Markets, LLC due 7/10/13 - maturity value of $65,249,731 for an effective yield of 0.15% (collateralized by various mortgage backed securities with coupon rates ranging from 2.00% to 3.798% and due dates ranging from 9/1/41 to 3/20/43, valued at $83,392,297) 65,225,000 65,225,000 Interest in $115,500,000 tri-party repurchase agreement dated 4/30/13 with Bank of Nova Scotia due 5/1/13 - maturity value of $115,500,449 for an effective yield of 0.14% (collateralized by various U.S. Treasury Notes with coupon rates ranging from 1.50% to 2.25% and due dates ranging from 7/15/13 to 3/31/19, valued at $117,810,584) 115,500,000 115,500,000 Interest in $125,000,000 tri-party repurchase agreement dated 4/30/13 with Barclays Capital, Inc. due 5/1/13 - maturity value of $125,000,521 for an effective yield of 0.15% (collateralized by a U.S. Treasury Bond with a coupon rate of 4.75% and a due date of 2/15/41, valued at $127,500,036) 125,000,000 125,000,000 Interest in $125,000,000 tri-party repurchase agreement dated 4/30/13 with Credit Suisse Securities (USA), LLC due 5/1/13 - maturity value of $125,000,486 for an effective yield of 0.14% (collateralized by various U.S. Treasury Notes with coupon rates ranging from 0.25% to 4.125% and a due date of 5/15/15, valued at $127,503,627) 125,000,000 125,000,000 Total repurchase agreements (cost $1,706,765,000) U.S. GOVERNMENT AGENCY OBLIGATIONS (23.7%) (a) Yield (%) Maturity date Principal amount Value Federal Farm Credit Bank unsec. discount notes 0.165 12/2/13 $8,000,000 $7,995,704 Federal Farm Credit Bank unsec. discount notes 0.150 12/4/13 20,000,000 19,989,160 Federal Farm Credit Bank unsec. discount notes 0.142 11/21/13 30,000,000 29,984,700 Federal Home Loan Bank unsec. discount notes 0.140 7/26/13 25,000,000 24,997,600 Federal Home Loan Bank unsec. discount notes 0.136 9/4/13 25,000,000 24,993,875 Federal Home Loan Bank unsec. discount notes 0.135 5/29/13 21,900,000 21,899,650 Federal Home Loan Bank unsec. discount notes 0.130 6/7/13 25,550,000 25,549,208 Federal Home Loan Bank unsec. discount notes 0.120 6/21/13 18,690,000 18,689,215 Federal Home Loan Bank unsec. discount notes 0.110 7/24/13 5,403,000 5,402,498 Federal Home Loan Mortgage Corp. unsec. discount notes 0.155 10/23/13 24,785,000 24,775,359 Federal Home Loan Mortgage Corp. unsec. discount notes 0.130 9/16/13 50,000,000 49,986,595 Federal Home Loan Mortgage Corp. unsec. discount notes 0.130 8/19/13 45,000,000 44,991,765 Federal Home Loan Mortgage Corp. unsec. discount notes 0.130 5/20/13 8,632,000 8,631,905 Federal Home Loan Mortgage Corp. unsec. discount notes 0.120 5/6/13 25,000,000 24,999,925 Federal Home Loan Mortgage Corp. unsec. discount notes, Ser. RB 0.152 10/15/13 21,725,000 21,716,940 Federal Home Loan Mortgage Corp. unsec. discount notes, Ser. RB 0.140 10/10/13 32,896,000 32,884,157 Federal Home Loan Mortgage Corp. unsec. discount notes, Ser. RB 0.140 7/11/13 5,000,000 4,999,605 Federal Home Loan Mortgage Corp. unsec. discount notes, Ser. RB 0.140 7/9/13 25,000,000 24,998,075 Federal Home Loan Mortgage Corp. unsec. discount notes, Ser. RB 0.130 5/28/13 10,000,000 9,999,850 Federal National Mortgage Association unsec. discount notes 0.150 9/16/13 7,800,000 7,797,910 Federal National Mortgage Association unsec. discount notes 0.144 11/1/13 17,500,000 17,491,950 Federal National Mortgage Association unsec. discount notes 0.130 8/28/13 25,000,000 24,995,050 Federal National Mortgage Association unsec. discount notes 0.130 8/14/13 25,000,000 24,995,625 Federal National Mortgage Association unsec. discount notes 0.130 8/7/13 25,000,000 24,995,925 Federal National Mortgage Association unsec. discount notes 0.130 7/2/13 12,510,000 12,509,137 Federal National Mortgage Association unsec. discount notes 0.130 6/3/13 6,733,000 6,732,818 Federal National Mortgage Association unsec. discount notes 0.125 12/2/13 30,000,000 29,983,890 Federal National Mortgage Association unsec. discount notes 0.120 8/21/13 25,000,000 24,995,325 Federal National Mortgage Association unsec. discount notes 0.110 7/22/13 26,200,000 26,197,616 Federal National Mortgage Association unsec. discount notes, Ser. BB 0.130 8/1/13 6,920,000 6,918,941 Total U.S. government agency obligations (cost $634,965,142) ASSET-BACKED COMMERCIAL PAPER (6.9%) (a) Yield (%) Maturity date Principal amount Value Chariot Funding, LLC 144A 0.150 5/15/13 $25,000,000 $24,999,063 Fairway Finance Co., LLC 144A (Canada) 0.150 5/21/13 15,000,000 14,998,512 Fairway Finance Co., LLC 144A (Canada) 0.150 5/9/13 10,000,000 9,999,575 Jupiter Securitization Co., LLC 0.150 5/20/13 15,000,000 14,998,931 Liberty Street Funding, LLC (Canada) 0.160 5/15/13 20,000,000 19,998,416 Liberty Street Funding, LLC (Canada) 0.150 5/30/13 5,000,000 4,999,209 Straight-A Funding, LLC 144A, Ser. 1 0.190 6/6/13 29,600,000 29,596,706 Straight-A Funding, LLC 144A, Ser. 1 0.160 6/12/13 25,000,000 24,996,288 Straight-A Funding, LLC 144A, Ser. 1 0.160 6/10/13 23,250,000 23,246,831 Victory Receivables Corp. (Japan) 0.180 5/31/13 4,000,000 3,999,342 Victory Receivables Corp. (Japan) 0.180 5/24/13 12,028,000 12,026,476 Total asset-backed commercial paper (cost $183,855,517) COMMERCIAL PAPER (1.7%) (a) Yield (%) Maturity date Principal amount Value Canada (Government of) (Canada) 0.170 12/2/13 $20,000,000 $19,982,720 HSBC USA, Inc. (United Kingdom) 0.120 5/7/13 25,000,000 24,999,418 Total commercial paper (cost $44,979,194) TIME DEPOSITS (0.9%) (a) Interest rate (%) Maturity date Principal amount Value Australia & New Zealand Banking Group, Ltd. (Cayman Islands) 0.150 5/1/13 $25,000,000 $25,000,000 Total time deposits (cost $25,000,000) CERTIFICATES OF DEPOSIT (0.9%) (a) Interest rate (%) Maturity date Principal amount Value Svenska Handelsbanken/New York, NY (Sweden) 0.170 5/23/13 $24,600,000 $24,599,843 Total certificates of deposit (cost $24,600,000) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.6%) (a) Interest rate (%) Maturity date Principal amount Value Export Development Canada 144A unsec. notes FRN (Canada) 0.201 6/7/13 $15,800,000 $15,800,980 Total foreign government and agency bonds and notes (cost $15,801,154) CORPORATE BONDS AND NOTES (0.3%) (a) Interest rate (%) Maturity date Principal amount Value Wachovia Corp. sr. unsec. notes MTN, Ser. G 5.500 5/1/13 $7,035,000 $7,035,000 Total corporate bonds and notes (cost $7,035,000) TOTAL INVESTMENTS Total investments (cost $2,643,001,007) (b) Key to holding's abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from February 19, 2013 (commencement of operations) through April 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $2,677,313,927. (b) The aggregate identified cost on a tax basis is $2,643,001,007, resulting in gross unrealized appreciation and depreciation of $142,746 and $1,470, respectively, or net unrealized appreciation of $141,276. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed commercial paper $— $183,859,349 $— Certificates of deposit — 24,599,843 — Commercial paper — 44,982,138 — Corporate bonds and notes — 7,035,000 — Foreign government and agency bonds and notes — 15,800,980 — Repurchase agreements — 1,706,765,000 — Time deposits — 25,000,000 — U.S. government agency obligations — 635,099,973 — Totals by level $— $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 27, 2013
